Exhibit 10.68

LOAN AND SECURITY AGREEMENT

ACCESS CAPITAL, INC.

and

INTERLIANT, INC.,
DEBTOR-IN-POSSESSION

and

THE OTHER COMPANIES PARTY HERETO

Dated:  September 23, 2002



--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

1.

Definitions and Terms.

1

 

 

 

 

(a)

General Definitions.

1

 

 

 

 

 

(b)

Accounting Terms.

1

 

 

 

 

 

(c)

Other Terms.

1

 

 

 

 

 

(d)

Rules of Construction.

1

 

 

 

 

2.

Advances.

2

 

 

 

 

(a)

Revolving Credit Advances.

2

 

 

 

 

 

(b)

Receivables Purchase.

3

 

 

 

 

3.

Repayment of the Loans.

4

 

 

 

4.

Procedure for Revolving Credit Advances.

4

 

 

 

5.

Interest and Fees.

4

 

 

 

 

(a)

Interest.

4

 

 

 

 

 

(b)

Fees.

5

 

 

 

 

6.

Security Interest.

6

 

 

 

7.

Representations, Warranties and Covenants Concerning the Collateral.

7

 

 

 

8.

Payment of Accounts.

9

 

 

 

9.

Collection and Maintenance of Collateral.

10

 

 

 

10.

Inspections and Appraisals.

11

 

 

 

11.

Financial Reporting.

11

 

 

 

12.

Additional Representations, Warranties and Covenants.

12

 

 

 

13.

Financial Covenants.

17

 

 

 

14.

Further Assurances.

17

 

 

 

15.

Power of Attorney.

17

i



--------------------------------------------------------------------------------


 

 

 

Page(s)

 

 

 

--------------------------------------------------------------------------------

16.

Term of Agreement

18

 

 

 

17.

Termination of Lien.

18

 

 

 

18.

Events of Default.

19

 

 

 

19.

Remedies.

21

 

 

 

20.

Waivers.

22

 

 

 

21.

Expenses.

22

 

 

 

22.

Assignment By Access Capital.

23

 

 

 

23.

No Waiver; Cumulative Remedies.

23

 

 

 

24.

Application of Payments.

23

 

 

 

25.

Indemnity.

23

 

 

 

26.

Revival.

24

 

 

 

27.

Notices.

24

 

 

 

28.

Governing Law, Jurisdiction and Waiver of Jury Trial.

25

 

 

 

29.

Company Agency Provisions.

26

 

 

 

30.

Limitation of Liability.

27

 

 

 

31.

Entire Understanding.

27

 

 

 

32.

Severability.

28

 

 

 

33.

Captions.

28

 

 

 

34.

Counterparts; Telecopier Signatures.

28

 

 

 

35.

Construction.

28

 

 

 

36.

Publicity.

28

 

 

 

37.

Conditions Precedent.

28

ii



--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

               This Loan and Security Agreement is made as of September __, 2002
by and between ACCESS CAPITAL, INC., a New York corporation (“Access Capital”),
INTERLIANT, INC., Debtor-in-Possession, a Delaware corporation (“Interliant”),
and each other company set forth on Exhibit A hereto (Interliant and each such
other company, each a “Company” and jointly and severally, “Companies”).

BACKGROUND

               Companies have filed a voluntary petition for relief with the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) pursuant to Chapter 11 of the United States Bankruptcy Code
on August 5, 2002 (the “Bankruptcy Filing”);

               Companies have requested that Access Capital make loans and
advances available to Companies; and

               Access Capital has agreed to make such loans and advances to
Companies on the terms and conditions set forth in this Agreement.

AGREEMENT

               NOW, THEREFORE, in consideration of the mutual covenants and
undertakings and the terms and conditions contained herein, the parties hereto
agree as follows:

               1.            Definitions and Terms.

                              (a)           General Definitions.  Capitalized
terms used in this Agreement shall have the meanings assigned to them Annex A.

                              (b)           Accounting Terms.  Any accounting
terms used in this Agreement which are not specifically defined shall have the
meanings customarily given them in accordance with GAAP and all financial
computations shall be computed, unless specifically provided herein, in
accordance with GAAP consistently applied.

                              (c)           Other Terms.  All other terms used
in this Agreement and defined in the UCC, shall have the meaning given therein
unless otherwise defined herein.

                              (d)           Rules of Construction.  All
Schedules, Addenda, Annexes and Exhibits hereto or expressly identified to this
Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement.  The words “herein”, “hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the Exhibits, Addenda, Annexes and Schedules thereto, as the same may
be from time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the

1



--------------------------------------------------------------------------------


feminine and the neuter.  The term “or” is not exclusive.  The term “including”
(or any form thereof) shall not be limiting or exclusive.  All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations.  All references in this Agreement or in the
Schedules to this Agreement to sections, schedules, disclosure schedules,
exhibits, and attachments shall refer to the corresponding sections, schedules,
disclosure schedules, exhibits, and attachments of or to this Agreement.  All
references to any instruments or agreements, including references to any of this
Agreement or the Ancillary Agreements shall include any and all modifications or
amendments thereto and any and all extensions or renewals thereof.

               2.            Advances.

                              (a)           Revolving Credit Advances.

                                              (i)          Subject to the terms
and conditions set forth herein and in the Ancillary Agreements, Access Capital
may, in its reasonable discretion exercised in good faith, make revolving credit
advances (the “Revolving Credit Advances”) to Companies from time to time during
the Term which, in the aggregate at any time outstanding, will not exceed the
lesser of (x) the Capital Availability Amount or (y) an amount equal to (I)
Accounts Availability minus (II) such reserves as Access Capital may reasonably
deem proper and necessary from time to time, including without limitation any
and all reserves established for the Carveout (as defined in the Financing
Orders), for taxes (together with all interest and penalties relating in any
manner thereto) owing by any Company to any taxing authority and for any and all
payments from time to time owing by any Company to its key employees under and
in accordance with such Company’s key employee retention plan.  The amount
derived at any time from Section 2(a)(i)(y)(I) minus 2(a)(i)(y)(II) shall be
referred to as the “Formula Amount”.

                                              (ii)         Notwithstanding the
limitations set forth above, Access Capital retains the right to lend to
Companies from time to time such amounts in excess of such limitations as Access
Capital may determine in its sole discretion.

                                              (iii)        Each Company
acknowledges that the exercise of Access Capital’s discretionary rights
hereunder may result during the Term in one or more increases or decreases in
the advance percentages used in determining Accounts Availability and each
Company hereby consents to any such increases or decreases which may limit or
restrict advances requested by Companies.

                                              (iv)        If any Company does
not pay any interest, fees, costs or charges to Access Capital when due,
Companies shall thereby be deemed to have requested, and Access Capital is
hereby authorized at its discretion to make and charge to Companies’ account, a
Revolving Credit Advance to Companies as of such date in an amount equal to such
unpaid interest, fees, costs or charges. 

                                              (v)          If Companies at any
time fail to perform or observe any of the covenants contained in this Agreement
or any Ancillary Agreement after expiration of any applicable grace and/or cure
period, Access Capital may, but need not, perform or observe such covenant on
behalf and in the name, place and stead of Companies (or, at Access Capital’s

2



--------------------------------------------------------------------------------


option, in Access Capital’s name) and may, but need not, take any and all other
actions which Access Capital may deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to Account Debtors, lessors or other obligors, the procurement
and maintenance of insurance, the execution of assignments, security agreements
and financing statements, and the endorsement of instruments).  The amount of
all monies expended and all costs and expenses (including attorneys’ fees and
legal expenses) incurred by Access Capital in connection with or as a result of
the performance or observance of such agreements or the taking of such action by
Access Capital shall be charged to Companies’ account as a Revolving Credit
Advance and added to the Obligations.  To facilitate Access Capital’s
performance or observance of such covenants of Companies, each Company hereby
irrevocably appoints Access Capital, or Access Capital’s delegate, acting alone,
as such Company’s attorney in fact (which appointment is coupled with an
interest) with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver, endorse or file in the name and on behalf
of such Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed delivered or endorsed
by such Company in order to effectuate the foregoing.

                                              (vi)          Access Capital will
account to Company Agent monthly with a statement of all Loans and other
advances, charges and payments made pursuant to this Agreement, and such account
rendered by Access Capital, absent manifest error, shall be deemed final,
binding and conclusive unless Access Capital is notified by Company Agent in
writing to the contrary within thirty (30) days of the date each account was
rendered specifying the item or items to which objection is made.

                                              (vii)          During the Term,
Companies may borrow, prepay and reborrow Revolving Credit Advances, all in
accordance with the terms and conditions hereof.  

                                              (viii)          If any Eligible
Account is not paid by the Account Debtor within ninety (90) days after the date
that such Eligible Account was invoiced or if any Account Debtor asserts a
deduction, dispute, contingency, set-off, or counterclaim with respect to any
Eligible Account, Companies shall reimburse Access Capital for the amount of the
Revolving Credit Advance made with respect to such Eligible Account plus an
adjustment fee in an amount equal to one-half of one percent (0.50%) of the
gross face amount of such Eligible Account; provided, however, no such
adjustment fee shall be payable to the extent Companies shall have reimbursed
Access Capital for the amount of the Revolving Credit Advance made with respect
to any such Eligible Account whether by cash, offset from other Revolving Credit
Advances and/or collection of Accounts.

                              (b)           Receivables Purchase.   Following
the occurrence of an Event of Default, Access Capital may, at its option, elect
to convert the credit facility contemplated hereby to an accounts receivable
purchase facility.  Upon such election by Access Capital (subsequent notice of
which Access Capital shall provide to Company Agent), Companies shall be deemed
to hereby have sold, assigned, transferred, conveyed and delivered to Access
Capital, and Access Capital shall be deemed to have purchased and received from
Companies, all right, title and interest of Companies in and to all Accounts
which shall at any time constitute Eligible Accounts (the “Receivables
Purchase”).  All outstanding Loans hereunder shall be deemed

3



--------------------------------------------------------------------------------


obligations under such accounts receivable purchase facility.  The conversion to
an accounts receivable purchase facility in accordance with the terms hereof
shall not be deemed an exercise by Access Capital of its secured creditor rights
under Article 9 of the UCC.  Immediately following Access Capital’s request,
each Company shall execute all such further documentation as may be required by
Access Capital to more fully set forth the accounts receivable purchase facility
herein contemplated, including, without limitation, Access Capital’s standard
form of accounts receivable purchase agreement, but any Company’s failure to
enter into any such documentation shall not impair or affect the Receivables
Purchase in any manner whatsoever.

               3.            Repayment of the Loans.   Companies shall be
required to (a) make a mandatory prepayment hereunder at any time that the
aggregate outstanding principal balance of the Revolving Credit Advances made by
Access Capital to Companies hereunder is in excess of the Formula Amount, in an
amount equal to such excess; and (b) repay on the expiration of the Term (i) the
then aggregate outstanding principal balance of the Loans made by Access Capital
to Companies hereunder together with accrued and unpaid interest, fees and
charges and (ii) all other amounts owed Access Capital under this Agreement and
the Ancillary Agreements.  Any payments of principal, interest, fees or any
other amounts payable hereunder or under any Ancillary Agreement shall be made
prior to 12:00 noon (New York time) on the due date thereof in immediately
available funds.

               4.            Procedure for Revolving Credit Advances.   Other
than the initial Revolving Credit Advances to be made on the Closing Date, the
proceeds of which shall be remitted by Access Capital in accordance with Company
Agent’s written payment directions, Company Agent on behalf of any Company may
by twenty four (24) hours prior written notice request a borrowing of Revolving
Credit Advances on any Business Day of each week or at such other times as may
be acceptable to Access Capital.  Together with each request for a Revolving
Credit Advance (but in no event later than the first Business Day of each week
or such other intervals as Access Capital may request), Company Agent shall
deliver to Access Capital copies of all invoices relating to the Accounts
together with all supporting documentation relating thereto.  All Revolving
Credit Advances shall be disbursed from whichever office or other place Access
Capital may designate from time to time and shall be charged to Companies’
account on Access Capital’s books.  The proceeds of each Revolving Credit
Advance made by Access Capital shall be made available to Companies on the
Business Day following the Business Day so requested in accordance with the
terms of this Section 4 by way of credit to Companies’ operating account
maintained with such bank as Companies designated to Access Capital.  Any and
all Obligations due and owing hereunder may be charged to Companies’ account and
shall constitute Revolving Credit Advances.

               5.            Interest and Fees.

                              (a)           Interest.

                                              (i)          Except as modified by
Section 5(a)(iii) below, Companies shall pay interest at the Contract Rate on
the unpaid principal balance of each Loan until such time as such Loan is
collected in full in good funds in dollars of the United States of America.

4



--------------------------------------------------------------------------------


                                              (ii)          Interest and fees
shall be computed on the basis of actual days elapsed in a year of 360 days.  At
Access Capital’s option, Access Capital may charge Companies’ account for said
interest when due.

                                              (iii)          Effective upon the
occurrence of any Event of Default and for so long as any Event of Default shall
be continuing, the Contract Rate shall automatically be increased to one and
one-half percent (1.5%) per month (such increased rate, the “Default Rate”), and
all outstanding Obligations, including unpaid interest, shall continue to accrue
interest from the date of such Event of Default at the Default Rate applicable
to such Obligations.

                                              (iv)          In no event shall
the aggregate interest payable hereunder exceed the maximum rate permitted under
any applicable law or regulation, as in effect from time to time (the “Maximum
Legal Rate”) and if any provision of this Agreement or Ancillary Agreement is in
contravention of any such law or regulation, interest payable under this
Agreement and each Ancillary Agreement shall be computed on the basis of the
Maximum Legal Rate (so that such interest will not exceed the Maximum Legal
Rate).

                                              (v)          Companies shall pay
principal, interest and all other amounts payable hereunder, or under any
Ancillary Agreement, without any deduction whatsoever, including any deduction
for any set-off or counterclaim.

                               (b)          Fees. 

                                               (i)          Closing Fee.  Upon
execution of this Agreement by Companies and Access Capital, Companies shall pay
to Access Capital a closing fee in an amount equal to one and three quarters
percent (1.75%) of the Capital Availability Amount.  The closing fee shall be
deemed earned as of the Closing Date and shall not be subject to rebate or
proration for any reason.

                                               (ii)         Overadvance Fee. 
Without affecting Companies’ obligation to immediately repay any Loans which
exceed the amounts permitted by Section 2 (“Overadvances”), in the event an
Overadvance occurs or is made by Access Capital, all such Overadvances shall
bear interest at a monthly rate equal to 1.5% of the amount of such Overadvances
for each month or portion thereof as such amounts shall be outstanding.

                                               (iii)        Financial
Information Default.  Without affecting Access Capital’s other rights and
remedies, in the event Companies fail to deliver the financial information
required by Section 11 on the date required by this Agreement, Companies shall
pay Access Capital a fee in the amount of $750 per week (or portion thereof) for
each such failure until such failure is cured to Access Capital’s satisfaction
or waived in writing by Access Capital.  Such fee shall be charged to Companies’
account upon the occurrence of each such failure.

                                               (iv)         Remittance
Processing Fee.  Effective following the establishment of the Access Capital
Lockbox, Companies shall pay Access Capital, for collecting Companies’ Accounts
and providing lockbox services on the Companies’ behalf, laser scanning

5



--------------------------------------------------------------------------------


and optically storing invoices, checks and check jacket information, providing
copies of related remittances and the establishment of a remittance processing
arrangement, a remittance processing fee in the amount of $175 per month plus
forty-two cents ($0.42) for each check received by Access Capital and a
remittance processing arrangement and establishment fee in the amount of $1,500,
together with such other costs for such additional services as may be required
hereunder, in accordance with the regular practices of Access Capital and in
accordance with its regular service charge rate schedule.

                                               (v)          Administration
Fee.   During the Term, Companies shall pay to Access Capital an administration
fee of three-quarters of one percent (.75%) on all Accounts created by each
Company on and after the Closing Date.  Such fee shall be charged to Companies’
account upon the creation of each such Account.

               6.            Security Interest.

                              (a)           To secure the prompt payment to
Access Capital of the Obligations, each Company hereby assigns, pledges and
grants to Access Capital a continuing security interest in and Lien upon all of
the Collateral.  All of Companies’ Books and Records relating to the Collateral
shall, until delivered to or removed by Access Capital, be kept by Companies in
trust for Access Capital until all Obligations have been paid in full.  Each
confirmatory assignment schedule or other form of assignment hereafter executed
by Companies shall be deemed to include the foregoing grant, whether or not the
same appears therein.

                              (b)           As additional security for the
payment and performance of the Obligations, each Company hereby assigns to
Access Capital any and all monies (including proceeds of insurance and refunds
of unearned premiums) due or to become due under, and all other rights of
Companies with respect to, any and all policies of insurance now or at any time
hereafter covering the Collateral or any evidence thereof or any business
records or valuable papers pertaining thereto, and each Company hereby directs
the issuer of any such policy to pay all such monies directly to Access
Capital.  At any time, whether or not a Default or Event of Default then exists,
Access Capital may (but need not), in Access Capital’s name or in any Company’s
name, execute and deliver proof of claim, receive all such monies, endorse
checks and other instruments representing payment of such monies, and adjust,
litigate, compromise or release any claim against the issuer of any such policy.

                              (c)           Each Company hereby (i) authorizes
Access Capital to file any financing statements, continuation statements or
amendments thereto that (x) indicate the Collateral (1) as all assets of such
Company (or any portion of such Company’s assets) or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) as being
of an equal or lesser scope or with greater detail, and (y) contain any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment and (ii) ratifies its authorization for Access Capital to have filed
any initial financial statements, or amendments thereto if filed prior to the
date hereof.  Each Company acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Access Capital and
agrees that it will not do so without the prior written consent

6



--------------------------------------------------------------------------------


of Access Capital, subject to Companies’ rights under Section 9-509(d)(2) of the
UCC.

                              (d)           Each Company hereby grants to Access
Capital an irrevocable, non-exclusive license (exercisable upon the occurrence
and during the continuance of an Event of Default without payment of royalty or
other compensation to Companies) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by
Companies, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer and automatic machinery software and programs used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the termination of this agreement and the payment in
full of all Obligations.

               7.            Representations, Warranties and Covenants
Concerning the Collateral.  Each Company represents, warrants (each of which
such representations and warranties shall be deemed repeated upon the making of
each request for a Revolving Credit Advance and made as of the time of each and
every Revolving Credit Advance hereunder) and covenants as follows:

                              (a)           All of the Collateral (i) is owned
by Companies free and clear of all Liens (including any claims of infringement)
except those in Access Capital’s favor and Permitted Liens and (ii) is not
subject to any agreement prohibiting the granting of a Lien or requiring notice
of or consent to the granting of a Lien.

                              (b)           No Company shall encumber, mortgage,
pledge, assign or grant any Lien in any Collateral of such Company or any of
such Company’s other assets to anyone other than Access Capital and except for
Permitted Liens.

                              (c)           The Liens granted pursuant to this
Agreement and the Financing Orders, upon completion of the filings and other
actions listed on Exhibit 7(c) (which, in the case of all filings and other
documents referred to in said Exhibit, have been delivered to Access Capital in
duly executed form) constitute valid perfected security interests in all of the
Collateral in favor of Access Capital as security for the prompt and complete
payment and performance of the Obligations, enforceable in accordance with the
terms hereof against any and all creditors of and any purchasers from Companies
and such security interests are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens that have priority by
operation of law. 

                              (d)           No effective security agreement,
mortgage, deed of trust, financing statement, equivalent security or Lien
instrument or continuation statement covering all or any part of the Collateral
is or will be on file or of record in any public office, except those relating
to Permitted Liens. 

                              (e)           No Company shall dispose of any of
the Collateral whether by sale, lease or otherwise except for (i) the sale of
Inventory in the ordinary course of business and (ii) the disposition or
transfer in the ordinary course of business during any fiscal year of obsolete
and worn-out Equipment having an aggregate fair market value of not more than

7



--------------------------------------------------------------------------------


$25,000 and only to the extent that (A) the proceeds of any such disposition are
used to acquire replacement Equipment which is subject to Access Capital’s first
priority security interest or (B) the proceeds of which are remitted to Access
Capital in reduction of the Obligations.

                              (f)           Each Company shall defend the right,
title and interest of Access Capital in and to the Collateral against the claims
and demands of all Persons whomsoever, and take such actions, including (i) all
actions necessary to grant Access Capital “control” of any Investment Property,
Deposit Accounts, Letter-of-Credit Rights or electronic Chattel Paper owned by
such Company, with any agreements establishing control to be in form and
substance satisfactory to Access Capital, (ii) the prompt delivery to Access
Capital of all original Instruments, Chattel Paper, negotiable Documents and
certificated Stock owned by such Company (in each case, accompanied by stock
powers, allonges or other instruments of transfer executed in blank), (iii)
notification of Access Capital’s interest in Collateral at Access Capital’s
request, and (iv) the institution of litigation against third parties as shall
be prudent in order to protect and preserve Companies’ and Access Capital’s
respective and several interests in the Collateral.

                              (g)           Each Company shall promptly, and in
any event within two (2) Business Days after the same is acquired by it, notify
Access Capital of any commercial tort claim (as defined in the UCC) acquired by
it and unless otherwise consented by Access Capital, such Company shall enter
into a supplement to this Loan Agreement granting to Access Capital a Lien in
such commercial tort claim.

                              (h)           Each Company shall place notations
upon such Company’s Books and Records and any financial statement of such
Company to disclose Access Capital’s Lien in the Collateral.

                              (i)           If any Company retains possession of
any Chattel Paper or Instrument with Access Capital’s consent, such Chattel
Paper and Instruments shall be marked with the following legend:  “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of Access Capital, Inc.”

                              (j)           Each Company shall perform all other
steps reasonably requested by Access Capital to create and maintain in Access
Capital’s favor a valid perfected first Lien in all Collateral subject only to
Permitted Liens.

                              (k)           Each Company shall notify Access
Capital promptly and in any event within two (2) Business Days after obtaining
knowledge thereof (i) of any event or circumstance that to such Company’s
knowledge would cause Access Capital to consider any then existing Account as no
longer constituting an Eligible Account; (ii) of any material delay in such
Company’s performance of any of its obligations to any Account Debtor; (iii) of
any assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any allowances, credits and/or monies granted by such
Company to any Account Debtor; (v) of all material adverse information relating
to the financial condition of an Account Debtor; (vi) of any material return of
goods; and (vii) of any loss, damage or destruction of any of the Collateral
with a value exceeding $10,000 in the aggregate for all such Collateral;
provided, however, no such dollar limitation shall be applicable to the extent
any such loss, damage or destruction could reasonably be expected to have a
Material Adverse Effect.

8



--------------------------------------------------------------------------------


                              (l)           All Accounts (i) represent complete
bona fide transactions which require no further act under any circumstances on
any Company’s part to make such Accounts payable by the Account Debtors, (ii)
are not subject to any present, future or contingent offsets or counterclaims,
and (iii) do not represent bill and hold sales, consignment sales, guaranteed
sales, sale or return or other similar understandings or obligations of any
Affiliate or Subsidiary of any Company.  Companies have not made, and will not
make, any agreement with any Account Debtor for any extension of time for the
payment of any Account, any compromise or settlement for less than the full
amount thereof, any release of any Account Debtor from liability therefor, or
any deduction therefrom except a discount or allowance for prompt or early
payment allowed by any Company in the ordinary course of its business consistent
with historical practice and as previously disclosed to Access Capital in
writing. 

                              (m)           Each Company shall keep and maintain
the Equipment in good operating condition, except for ordinary wear and tear,
and shall make all necessary repairs and replacements thereof so that the value
and operating efficiency shall at all times be maintained and preserved.  No
Company shall permit any such items to become a Fixture to real estate or
accessions to other personal property.

                              (n)           Each Company shall maintain and keep
all of such Company’s Books and Records concerning the Collateral at such
Company’s executive offices listed in Exhibit 12(d).

                              (o)           Each Company shall maintain and keep
the Collateral at the addresses listed in Exhibit 12(d), provided, that any
Company may change such locations or open a new location, provided that such
Company provides Access Capital thirty (30) days prior written notice of such
changes or new location and (ii) prior to such change or opening of a new
location it executes and delivers to Access Capital such financing statements
and other agreements as Access Capital may request, including landlord
agreements, mortgagee agreements and warehouse agreements, each in form and
substance satisfactory to Access Capital.

                              (p)           Exhibit 7(p) lists all banks and
other financial institutions at which Companies maintain deposits and/or other
accounts, and such Exhibit correctly identifies the name, address and telephone
number of each such depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number.  No
Company shall establish any depository or other bank account of any with any
financial institution (other than the accounts set forth on Exhibit 7(p) without
Access Capital’s prior written consent.

               8.            Payment of Accounts.

                              (a)           Each Company will irrevocably direct
all present and future Account Debtors of such Company and other Persons
obligated to make payments constituting Collateral to make such payments
directly to the lockbox account maintained by such Company (each such lockbox
account, a “Lockbox Account”) with JP Morgan Chase Bank or such other financial
institution acceptable to Access Capital as may be selected by Companies (the
“Lockbox Bank”).  If, notwithstanding the foregoing instructions to Account
Debtors, any Company receives any payments, such Company shall immediately
deposit such payments in the respective Lockbox Account.  Until so remitted,
such Company shall hold all such payments in

9



--------------------------------------------------------------------------------


trust for and as the property of Access Capital and shall not commingle such
payments with any of its other funds or property.  On or prior to the Closing
Date, each Company shall and shall cause each Lockbox Bank to enter into all
such documentation required by Access Capital to perfect Access Capital’s first
priority security interest in each Lockbox Account and the funds therein.  Such
documentation shall provide, without limitation, that the Lockbox Bank shall
only comply with instructions originated by Access Capital with respect to each
Lockbox Account and the funds therein.

                              (b)           With the mutual consent of Company
Agent and Access Capital or at Access Capital’s option in its sole discretion
following the occurrence of an Event of Default, Companies will irrevocably
direct all present and future Account Debtors and other Persons obligated to
make payments constituting Collateral to make such payments directly to the
Access Capital Lockbox at 405 Park Avenue, New York, New York 10022 or such
other address as Access Capital may direct in writing (the “Access Capital
Lockbox”).  Following the establishment of the Access Capital Lockbox
arrangement, all of each Company’s invoices, account statements and other
written or oral communications directing, instructing, demanding or requesting
payment of any Account of any Company or any other amount constituting
Collateral shall conspicuously direct that all payments be made to the Access
Capital Lockbox at 405 Park Avenue, New York, New York 10022 or such other
address as Access Capital may direct in writing.  If, notwithstanding the
instructions to Account Debtors, any Company receives any payments, such Company
shall immediately remit such payments to Access Capital in their original form
with all necessary endorsements.  Until so remitted, such Company shall hold all
such payments in trust for and as the property of Access Capital and shall not
commingle such payments with any of its other funds or property.  Companies
shall pay Access Capital five percent (5%) of the amount of any payment so
received by any Company and not delivered in kind to Access Capital within five
(5) Business Days following such Company’s receipt thereof.

                              (c)           At Access Capital’s election
following the occurrence of an Event of Default, Access Capital may notify
Companies’ Account Debtors of Access Capital’s security interest in the
Accounts, collect them directly and charge the collection costs and expenses
thereof to Companies’ account.

               9.            Collection and Maintenance of Collateral.

                              (a)           Access Capital may at any time
verify Companies’ Accounts utilizing an audit control company or any other agent
of Access Capital. 

                              (b)           Access Capital will credit
(conditional upon final collection) all proceeds of Accounts to Companies’
account two (2) Business Days after receipt by Access Capital of good funds in
dollars of the United States of America in Access Capital’s account.  Any amount
received by Access Capital after 12:00 noon (New York time) on any Business Day
shall be deemed received on the next Business Day. 

                              (c)           To the extent Access Capital
collects Accounts, it shall pay to Companies in weekly intervals as requested by
Company Agent an amount equal to the excess, if any, of (i) the aggregate amount
so collected less (ii) the sum of (A) the aggregate Revolving Credit Advances to
which such Accounts relate, (B) the interest and fees earned by and then due

10



--------------------------------------------------------------------------------


and owing to Access Capital with respect to such Accounts, (C) the aggregate
amount of Overadvances made by Access Capital with respect to such Accounts and
(D) any amounts otherwise due Access Capital including, without limitation,
pursuant to Sections 2, 5(b), 21 and 25 hereof which have theretofore not been
paid.  Following the occurrence and during the continuance of an Event of
Default, Access Capital shall have the right to apply all proceeds of Accounts
to the Obligations in such order as Access Capital shall elect.

               10.          Inspections and Appraisals.  At all times during
normal business hours, Access Capital or any agent of Access Capital shall have
the right to (a) have access to, visit, inspect, review, evaluate and make
physical verification and appraisals of each Company’s properties and the
Collateral, including without limitation, an appraisal of each Company’s
Inventory in order to determine the orderly liquidation value of such Inventory,
(b) inspect, audit and copy (or take originals if necessary) and make extracts
from each Company’s Books and Records, including management letters prepared by
independent accountants, and (c) discuss with Companies’ principal officers, and
independent accountants, Companies’ business, assets, liabilities, financial
condition, results of operations and business prospects.  Companies will deliver
to Access Capital any instrument necessary for Access Capital to obtain records
from any service bureau maintaining records for Companies.  If any internally
prepared financial information, including that required under this paragraph is
unsatisfactory in any manner to Access Capital, Access Capital may request that
the Accountants review the same. 

               11.          Financial Reporting.  Companies will deliver, or
cause to be delivered, to Access Capital each of the following, which shall be
in form and detail acceptable to Access Capital:

                              (a)           Within a reasonable time after such
financial statements become available, and in any event within ninety (90) days
after the end of each fiscal year of the Companies, the certified financial
statements of the Companies on a consolidated basis with a report (without
qualification other than a “going concern” qualification or other qualification
related to the Bankruptcy Filing) of independent certified public accountants of
recognized standing selected by Companies and acceptable to Access Capital (the
“Accountants”), which annual financial statements shall include the balance
sheet of the Companies on a consolidated basis as at the end of such fiscal year
and the related statements of income, retained earnings and cash flows of the
Companies on a consolidated basis for the fiscal year then ended, all in
reasonable detail and prepared in accordance with GAAP, together with (i) copies
of all management letters prepared by such accountants; (ii) a report signed by
the Accountants stating that in making the investigations necessary for said
opinion they obtained no knowledge, except as specifically stated, of any
Default or Event of Default; and (iii) a certificate of Interliant’s President
or Vice President of Finance stating that such financial statements have been
prepared in accordance with GAAP and whether or not such officer has knowledge
of the occurrence of any Default or Event of Default hereunder and, if so,
stating in reasonable detail the facts with respect thereto;

                              (b)           As soon as available and in any
event within thirty (30) days after the end of each month, an unaudited/internal
balance sheet, statements of income and retained earnings and an operating cash
flow forecast in format consistent with that included in the Projections, in
each case, of the Companies on a consolidated basis as at the end of and for
such

11



--------------------------------------------------------------------------------


month and for the year to date period then ended, in reasonable detail and
stating in comparative form the figures for the corresponding date and periods
in the previous year, all prepared in accordance with GAAP, subject to year-end
audit adjustments; and accompanied by a certificate of Interliant’s President or
Vice President of Finance, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Default
or Event of Default hereunder not theretofore reported and remedied and, if so,
stating in reasonable detail the facts with respect thereto; and

                              (c)           Within fifteen (15) days after the
end of each month or more frequently if Access Capital so requests, an aging of
each Company’s Accounts and its accounts payable trial balance, and a
calculation of each Company’s Accounts and Eligible Accounts as at the end of
such month or shorter time period.

               12.          Additional Representations, Warranties and
Covenants.  Each Company represents, warrants (each of which such
representations and warranties shall be deemed repeated upon the making of a
request for a Revolving Credit Advance and made as of the time of each Revolving
Credit Advance made hereunder), and covenants as follows:

                              (a)           Each Company is a corporation duly
incorporated and validly existing under the laws of the jurisdiction of its
incorporation and duly qualified and in good standing in every other state or
jurisdiction in which the nature of such Company’s business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect.

                              (b)           The execution, delivery and
performance of this Agreement and the Ancillary Agreements (i) have been duly
authorized, (ii) are not in contravention of such Company’s certificate of
incorporation, by-laws or of any indenture, agreement or undertaking to which
such Company is a party or by which such Company is bound (other than those
certain 10% Convertible Subordinated Notes of Interliant due February 28, 2005)
and (iii) are within such Company’s corporate powers.

                              (c)           This Agreement and the Ancillary
Agreements executed and delivered by each Company are such Company’s legal,
valid and binding obligations, enforceable in accordance with their terms and
the terms of the Financing Orders except to the extent that enforcement may be
limited by equitable principles of general application.

                              (d)           Exhibit 12(d) sets forth each
Company’s name as it appears in official filing in the state of its
incorporation, the type of entity of each Company, the organizational
identification number issued by each Company’s state of incorporation or a
statement that no such number has been issued, each Company’s state of
incorporation, and the location of each Company’s chief executive office,
corporate offices, warehouses, other locations of Collateral and locations where
records with respect to Collateral are kept (including in each case the county
of such locations) and, except as set forth in such Exhibit 12(d), such
locations have not changed during the preceding twelve months.  As of the
Closing Date, during the prior five years, except as set forth in Exhibit 12(d),
no Company has been known as or conducted business in any other name (including
trade names).  Each Company has only one state of incorporation.

12



--------------------------------------------------------------------------------


                              (e)           No Company will change (i) its name
as it appears in the official filings in the state of its incorporation or
formation unless such Company provides Access Capital thirty (30) days prior
written notice of such change, (ii) the type of legal entity it is without
Access Capital’s prior written consent, (iii) its organization identification
number, if any, issued by its state of incorporation, unless such Company
provides Access Capital thirty (30) days prior written notice of such change,
(iv) its state of incorporation unless such Company provides Access Capital
thirty (30) days prior written notice of such change or (v) amend its
certificate of incorporation, by-laws or other organizational document without
Access Capital’s prior written consent.

                              (f)           The operation of each Company’s
business is and will continue to be in compliance in all material respects with
all applicable federal, state and local laws, rules and ordinances, including to
all laws, rules, regulations and orders relating to taxes, payment and
withholding of payroll taxes, employer and employee contributions and similar
items, securities, employee retirement and welfare benefits, employee health
safety and environmental matters.

                              (g)           Based upon the Employee Retirement
Income Security Act of 1974 (“ERISA”), and the regulations and published
interpretations thereunder: (i) no Company has engaged in any Prohibited
Transactions as defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code, as amended; (ii) each Company has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of its plans; (iii)
no Company has any knowledge of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation to institute proceedings under Title IV of
ERISA to terminate any employee benefit plan(s); (iv) no Company has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than Companies’ employees; and (v) no Company has
withdrawn, completely or partially, from any multi-employer pension plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980.

                              (h)           Each Company (after giving effect to
the transactions contemplated hereby) is able to pay its post-petition debts as
they mature and has capital sufficient to carry on its business and all
businesses in which such Company is about to engage.

                              (i)           Other than the Bankruptcy Filing,
there is no pending or threatened litigation, action or proceeding which
involves the possibility of having a Material Adverse Effect.

                              (j)           All balance sheets and income
statements which have been delivered to Access Capital fairly, accurately and
properly state Companies’ financial condition on a basis consistent with that of
previous financial statements and there has been no material adverse change in
Companies’ financial condition as reflected in such statements since the date
thereof and such statements do not fail to disclose any fact or facts which
might have a Material Adverse Effect on Companies’ financial condition.

                              (k)           Each Company possesses all of the
Intellectual Property necessary to conduct its business.  There has been no
assertion or claim of violation or infringement with respect to any Intellectual
Property.  Exhibit 12(k) sets forth all Intellectual Property of Companies.

13



--------------------------------------------------------------------------------


                              (l)           Each Company will pay or discharge
when due all taxes, assessments and governmental charges or levies imposed upon
such Company or any of the Collateral unless such amounts are being diligently
contested in good faith by appropriate proceedings provided that (i) adequate
reserves with respect thereto are maintained on the books of such Company in
conformity with GAAP and (ii) the related Lien shall have no effect on the
priority of the Liens in favor of Access Capital or the value of the assets in
which Access Capital has a Lien.

                              (m)           Each Company will promptly inform
Access Capital in writing of: (i) the commencement of all proceedings and
investigations by or before and/or the receipt of any notices from, any
governmental or nongovernmental body and all actions and proceedings in any
court or before any arbitrator against or in any way concerning any event which
might singly or in the aggregate, have a Material Adverse Effect; (ii) any
amendment of any Company’s certificate of incorporation, by-laws or other
organizational document; (iii) any change which has had or might have a Material
Adverse Effect; (iv) any Event of Default or Default; (v) any default or any
event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which any
Company is a party or by which any Company or any of such Company’s properties
may be bound which would have a Material Adverse Effect and (vii) any change in
any Company’s name or any other name used in its business.

                              (n)           No Company will (i) create, incur,
assume or suffer to exist any indebtedness for borrowed money (exclusive of
trade debt) whether secured or unsecured other than such Company’s indebtedness
to Access Capital and as set forth on Exhibit 12(n)(i) attached hereto and made
a part hereof; (ii) cancel any debt owing to it; (iii) not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except the endorsement of negotiable
instruments by a Company for deposit or collection or similar transactions in
the ordinary course of business; (iv) directly or indirectly declare, pay or
make any cash dividend or cash distribution on any class of its Stock or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Stock of a Company; (v) other than as set forth on Exhibit
12(n)(v), purchase or hold beneficially any Stock (other than the Stock of a
Subsidiary set forth on Exhibit 12(n)(ii)) or other securities or evidences of
indebtedness of, make or permit to exist any loans or advances to, or make any
investment or acquire any interest whatsoever in, any other Person, including
any partnership or joint venture, except travel advances or loans to such
Company’s officers and employees not exceeding at any one time an aggregate of
$10,000 for all Companies; (vi) create or permit to exist any Subsidiary, other
than any Subsidiary in existence on the date hereof and listed in Exhibit
12(n)(ii); (vii) directly or indirectly, prepay any indebtedness (other than to
Access Capital), or repurchase, redeem, retire or otherwise acquire any
indebtedness; (viii) enter into any merger, consolidation or other
reorganization with or into any other Person or acquire all or a portion of the
assets or Stock of any Person or permit any other Person to consolidate with or
merge with it; (ix) materially change the nature of the business in which it is
presently engaged other than a change resulting from a disposition of assets
consented to in writing by Access Capital; (x) change its fiscal year or make
any changes in accounting treatment and reporting practices without prior
written notice to Access Capital except as required by GAAP or in the tax
reporting treatment or except as required by law; (xi) enter into any
transaction with any

14



--------------------------------------------------------------------------------


employee, director or Affiliate, except in the ordinary course on arms-length
terms; (xii) bill Accounts under any name except the present name of such
Company; (xiii) directly or indirectly, redeem, repurchase, retire or otherwise
acquire or make any payment or distribution with respect to the Subordinated
Debt except to the extent permitted pursuant to the applicable Subordination
Agreement; or (xiv) change or modify the terms of any Subordinated Debt (or any
indenture or agreement entered into in connection therewith).

                              (o)           None of the proceeds of the Loans
hereunder will be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.

                              (p)           Each Company will bear the full risk
of loss from any loss of any nature whatsoever with respect to the Collateral. 
At each Company’s own cost and expense in amounts and with carriers acceptable
to Access Capital, each Company shall (i) keep all its insurable properties and
properties in which it has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to such Company’s, including business
interruption insurance; (ii) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Company’s, if any,
insuring against larceny, embezzlement or other criminal misappropriation of
insured’s officers and employees who may either singly or jointly with others at
any time have access to the assets or funds of such Company either directly or
through Governmental Authority to draw upon such funds or to direct generally
the disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which such
Company is engaged in business; and (v) furnish Access Capital with (x) copies
of all policies and evidence of the maintenance of such policies at least thirty
(30) days before any expiration date, (y) endorsements to such policies naming
Access Capital as “co-insured” or “additional insured” and appropriate loss
payable endorsements in form and substance satisfactory to Access Capital,
naming Access Capital as loss payee, and (z) evidence that as to Access Capital
the insurance coverage shall not be impaired or invalidated by any act or
neglect of any Company and the insurer will provide Access Capital with at least
thirty (30) days notice prior to cancellation.  Each Company shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to Access Capital and not to such Company and Access
Capital jointly.  If any insurance losses are paid by check, draft or other
instrument payable to any Company and Access Capital jointly, Access Capital may
endorse such Company’s name thereon and do such other things as Access Capital
may deem advisable to reduce the same to cash.  Access Capital is hereby
authorized to adjust and compromise claims.  All loss recoveries received by
Access Capital upon any such insurance may be applied to the Obligations, in
such order as Access Capital in its sole discretion shall determine.  Any
surplus shall be paid by Access Capital to Company Agent for the benefit of
Companies or applied as may be otherwise required by law.  Any deficiency
thereon shall be paid by Companies to Access Capital, on demand.

15



--------------------------------------------------------------------------------


                              (q)           No Company shall at any time permit
any post-petition accounts payable to remain unpaid more than sixty (60) days
from the due date thereof unless a bona fide dispute exists with respect to such
accounts payable, such amounts are being diligently contested in good faith and
adequate reserves with respect thereto are maintained on the books of such
Company in conformity with GAAP.

                              (r)           Immediately upon the first to occur
of the following events (the first such event to occur, the “Specified Event”): 
(i) any plan of reorganization of any Company is confirmed; (ii) a Change of
Control; or (iii) the closing of the sale of DellHost by Interliant (the
“DellHost Sale”), then Companies shall remit to Access Capital in immediately
available funds a success fee equal to three and one-half percent (3.5%) of the
Capital Availability Amount (the “Success Fee”).  The Success Fee shall be fully
earned upon the occurrence of the Specified Event (the “Specified Event Date”),
shall not be subject to rebate or proration for any reason, shall constitute
Obligations hereunder and shall be payable to Access Capital in immediately
available funds as follows:  (i) if the Specified Event is the DellHost Sale,
(A) twenty percent (20%) of the Success Fee on the Specified Event Date and (B)
eighty percent (80%) of the Success Fee payable as follows until such time as
the entire Success Fee is paid in full:  (1) on the date Interliant receives the
escrow funds as a result of the completion of the transitional services
described in numbered paragraph “(1)” of Schedule 3.3 to the Transitional
Services Agreement attached as Exhibit A to the Asset Purchase Agreement dated
September 9, 2002 between Interliant and Sprint Communications Company, L.P. as
in effect on the Closing Date (the “Transitional Services Agreement”), an amount
equal to twenty-five percent (25%) of the Success Fee, (2) on the date
Interliant receives escrow funds as a result of the completion of transitional
services described in numbered paragraph “(2)” of Schedule 3.3 to the
Transitional Services Agreement, an amount equal to twenty-five percent (25%) of
the Success Fee, (3) on the date Interliant receives escrow funds as a result of
the completion of transitional services described in numbered paragraph “(3)” of
Schedule 3.3 to the Transitional Services Agreement, an amount equal to twenty
percent (20%) of the Success Fee, (4) on the date Interliant receives escrow
funds as a result of the completion of transitional services described in
numbered paragraph “(4)” of Schedule 3.3 to the Transitional Services Agreement,
an amount equal to ten percent (10%) of the Success Fee, and (5) to the extent
not otherwise paid in full in accordance with the foregoing clauses (1)-(4), on
the earlier to occur of (x) the termination of the Transition Period (as defined
in the Transitional Services Agreement) and (y) March 31, 2003; or (ii) if the
Specified Event is an event other than the DellHost Sale, one hundred percent
(100%) of the Success Fee on the Specified Event Date.

                              (s)           No Company shall make or permit to
be made any changes, amendment or modifications, or any application or motion
for any change, amendment or modification to the Interim Order or the Final
Order without the prior written consent of Access Capital.

                              (t)           No Company shall incur, create,
assume, suffer to exist or permit or make any application or motion for any
Super-Priority Claim or Lien which is pari passu with or senior to the claims of
Access Capital granted pursuant to this Agreement, the Ancillary Agreements, the
Interim Order and the Final Order other than as expressly contemplated and
permitted by the terms of the Financing Orders or this Agreement.

16



--------------------------------------------------------------------------------


               13.          Financial Covenants.

                              (a)           Companies on a consolidated basis
shall maintain, as of the end of each month (calculated on a rolling three (3)
month basis), aggregate EBITDA of (i) at least eighty-five percent (85%) of the
aggregate EBITDA amount for such three-month period as set forth on the
Projections; provided, that the aggregate EBITDA amount for such three-month
period set forth on the Projections is a positive number or (ii) one hundred
fifteen percent (115%) or such lesser percentage of the aggregate EBITDA amount
for such three-month period as set forth on the Projections; provided, that the
aggregate EBITDA amount set forth on the Projections is a negative number.

                              (b)           Companies on a consolidated basis
shall maintain, as of the end of each month (calculated on a rolling three (3)
month basis), aggregate Net Income of at least (i) eighty-five percent (85%) of
the aggregate Net Income amount for such three-month period as set forth on the
Projections provided, that the aggregate Net Income amount for such three-month
period set forth on the Projections is a positive number and (ii) one hundred
fifteen percent (115%) or such lesser percentage of the aggregate Net Income
amount for such three-month period as set forth on the Projections provided,
that the aggregate Net Income amount set forth on the Projection is a negative
number.

                              (c)           Commencing with the calendar month
ending July 31, 2003, Companies on a consolidated basis shall be, as of the end
of each month, EBIDTA positive and cash flow positive (which calculations shall
be determined in accordance with the accounting principles used in the
Projections), in each case, calculated on a rolling three (3) month basis.

                              (d)           For purposes of this Agreement, a
breach of any financial covenants set forth herein shall be deemed to have
occurred as of any date of determination by Access Capital or as of the last day
of any specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Access Capital.

               14.          Further Assurances.   At any time and from time to
time, upon the written request of Access Capital and at the sole expense of
Companies, each Company shall promptly and duly execute and deliver any and all
such further instruments and documents and take such further action as Access
Capital may reasonably request (a) to obtain the full benefits of this Agreement
and the Ancillary Agreements, (b) to protect, preserve and maintain Access
Capital’s rights in the Collateral and under this Agreement or any Ancillary
Agreement, or (c) to enable Access Capital to exercise all or any of the rights
and powers herein granted or any Ancillary Agreement.

               15.          Power of Attorney.   Each Company hereby appoints
Access Capital or any other Person whom Access Capital may designate as such
Company’s attorney, with power to:  (i) endorse such Company’s name on any
checks, notes, acceptances, money orders, drafts or other forms of payment or
security that may come into Access Capital’s possession; (ii) sign such
Company’s name on any invoice or bill of lading relating to any Accounts, drafts
against Account Debtors, schedules and assignments of Accounts, notices of
assignment, financing statements and other public records, verifications of
Account and notices to or from Account Debtors; (iii) verify the validity,
amount or any other matter relating to any Account by mail,

17



--------------------------------------------------------------------------------


telephone, telegraph or otherwise with Account Debtors; (iv) do all things
necessary to carry out this Agreement, any Ancillary Agreement and all related
documents; and (v) on or after the occurrence and continuation of an Event of
Default, notify the post office authorities to change the address for delivery
of such Company’s mail to an address designated by Access Capital, and to
receive, open and dispose of all mail addressed to such Company.  Each Company
hereby ratifies and approves all acts of the attorney.  Neither Access Capital
nor the attorney will be liable for any acts or omissions (other than relating
to its gross negligence or willful misconduct) or for any error of judgment or
mistake of fact or law.  This power, being coupled with an interest, is
irrevocable so long as Access Capital has a security interest and until the
Obligations have been fully satisfied.

               16.          Term of Agreement.   Access Capital’s agreement to
make Loans and extend financial accommodations under and in accordance with the
terms of this Agreement or any Ancillary Agreement shall continue in full force
and effect until the expiration of the Initial Term.  At the expiration of the
Initial Term, this Agreement shall be deemed to be automatically renewed for an
additional period equal to the Initial Term and thereafter to be automatically
renewed by succeeding terms of equal length at the end of the first and each
succeeding renewal term (each, a “Renewal Term”), unless Company Agent or Access
Capital shall deliver written notice of cancellation to the other not earlier
than 90 days and not later than 60 days prior to the expiration date of the
Initial Term or any succeeding Renewal Term.  At Access Capital’s election
following the occurrence of an Event of Default, Access may terminate this
Agreement.  The termination of the Agreement shall not affect any of Access
Capital’s rights hereunder or any Ancillary Agreement and the provisions hereof
and thereof shall continue to be fully operative until all transactions entered
into, rights or interests created and the Obligations have been disposed of,
concluded or liquidated.  Notwithstanding the foregoing, Access Capital shall
release its security interests at any time after (i) sixty (60) days notice by
Company to Access Capital that the Companies have elected to prepay the
Obligations and terminate this Agreement and (ii) Access Capital has received
payment of all the Obligations in immediately available funds so long as
Companies shall have (A) provided Access Capital with an executed release of any
and all claims which Companies may have or thereafter have under this Agreement
and all Ancillary Agreements and (B) paid to Access Capital an early payment fee
in an amount equal to the product of (x) the Applicable Percentage and (y) the
Capital Availability Amount (the “Early Payment Fee”) if such payment of all the
Obligations occurs prior to end of the Initial Term or any Renewal Term; such
fee being intended to compensate Access Capital for its costs and expenses
incurred in initially approving this Agreement or extending same.  The Early
Payment Fee shall also be due and payable by Companies to Access Capital upon
termination of this Agreement by Access Capital after the occurrence of an Event
of Default.  Notwithstanding anything contained herein to the contrary, the
amount of the Early Payment Fee shall be reduced dollar for dollar by the amount
of the Success Fee actually received in cash by Access Capital from the
Companies.

               17.          Termination of Lien.   The Liens and rights granted
to Access Capital hereunder and any Ancillary Agreements and the financing
statements filed in connection herewith or therewith shall continue in full
force and effect, notwithstanding the termination of this Agreement or the fact
that Companies’ account may from time to time be temporarily in a zero or credit
position, until (a) all of the Obligations of Companies have been paid or
performed

18



--------------------------------------------------------------------------------


in full after the termination of this Agreement and (b) each Company has an
executed release of any and all claims which such Company may have or thereafter
have under this Agreement and all Ancillary Agreements.  Accordingly, each
Company waives any rights which it may have under the UCC to demand the filing
of termination statements with respect to the Collateral, and Access Capital
shall not be required to send such termination statements to Companies, or to
file them with any filing office, unless and until this Agreement and the
Ancillary Agreements shall have been terminated in accordance with their terms
and all Obligations paid in full in immediately available funds.

               18.          Events of Default.   The occurrence of any of the
following shall constitute an Event of Default:

                              (a)           failure to make payment of any of
the Obligations when required hereunder;

                              (b)           failure to pay any taxes when due
unless such taxes are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided on the applicable
Company’s books;

                              (c)           failure to perform under and/or
committing any breach of this Agreement or any Ancillary Agreement or any other
agreement between any Company and Access Capital;

                              (d)           the occurrence of a default under
any agreement to which any Company is a party with third parties which has a
Material Adverse Effect;

                              (e)           any representation, warranty or
statement made by any Company hereunder, in any Ancillary Agreement, any
certificate, statement or document delivered pursuant to the terms hereof, or in
connection with the transactions contemplated by this Agreement should at any
time be false or misleading in any material respect;

                              (f)           an attachment or levy is made upon
any Company’s assets having an aggregate value in excess of $10,000 or a
judgment is rendered against any Company or any Company’s property involving a
liability of more than $10,000 which shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof;

                              (g)           any change in any Company’s
condition or affairs (financial or otherwise) which in Access Capital’s
reasonable opinion impairs the Collateral or the ability of any  Company to
perform its Obligations;

                              (h)           any Lien created under this
Agreement, any Ancillary Agreement, the Interim Order or the Final Order for any
reason ceases to be or is not a valid and perfected Lien having a first priority
interest subject only to Permitted Liens;

19



--------------------------------------------------------------------------------


                              (i)           other than in connection with the
Bankruptcy Filing, any Company shall admit in writing its inability, or be
generally unable to pay its debts as they become due or, at any time, cease
operations of its present business;

                              (j)           other than in connection with the
Bankruptcy Filing, any Company shall (i) apply for, consent to or suffer to
exist the appointment of, or the taking possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under the federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws or (viii) take any
action for the purpose of effecting any of the foregoing;

                              (k)           any Company directly or indirectly
sells, assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;

                              (l)           any Company identified in Sections
(A)-(D) of Exhibit 12(d) fails to operate in the ordinary course of business;

                              (m)           Access Capital shall in good faith
deem itself insecure or unsafe or shall fear diminution in value, removal or
waste of the Collateral;

                              (n)           a post-petition default by any
Company in the payment, when due, of any principal of or interest on any other
indebtedness for money borrowed;

                              (o)           the occurrence of a change in
controlling ownership or any member of Senior Management ceases to be involved
in the day to day operations or management of Interliant;

                              (p)           the indictment or threatened
indictment of any Company, any executive officer of any Company under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceeding against any Company or any officer of any Company pursuant to
which statute or proceeding penalties or remedies sought or available include
forfeiture of any of the property of any Company;

                              (q)           any Company shall take or
participate in any action which would be prohibited under the provisions of any
Subordination Agreement or make any payment on the Subordinated Debt to any
Person that was not entitled to receive under the provisions of the applicable
Subordination Agreement;

                              (r)           any breach of any terms of any
Subordination Agreement or Intercreditor Agreement; or

                              (s)           an Event shall occur.

20



--------------------------------------------------------------------------------


               19.          Remedies.   Upon the occurrence of an Event of
Default, Access Capital shall have the right to demand repayment in full of all
Obligations, whether or not otherwise due.  Access Capital shall provide written
notice to Company Agent following the declaration of an Event of Default;
provided, however, the failure to provide such notice shall not affect or impair
in any manner whatsoever the rights and remedies of Access Capital under the
Loan Agreement, the Ancillary Agreements and/or applicable law.  In the event
Access Capital elects to exercise any secured lender remedies, Access Capital
shall endeavor in good faith to provide Company Agent at least three (3) days
notice thereof, provided that no such notice shall be required in the event
Access Capital believes, in the exercise of its sole discretion, that the
exercise of such remedies is necessary to preserve or protect the Collateral. 
Until all Obligations have been fully satisfied, Access Capital shall retain its
Lien in all Collateral.  Access Capital shall have, in addition to all other
rights provided herein, the rights and remedies of a secured party under the
UCC, and under other applicable law, all other legal and equitable rights to
which Access Capital may be entitled, including the right to take immediate
possession of the Collateral, to require a Company to assemble the Collateral,
at Companies’ expense, and to make it available to Access Capital at a place
designated by Access Capital which is reasonably convenient to both parties and
to enter any of the premises of a Company or wherever the Collateral shall be
located, with or without force or process of law, and to keep and store the same
on said premises until sold (and if said premises be the property of such
Company, such Company agrees not to charge Access Capital for storage thereof),
and the right to apply for the appointment of a receiver for such Company’s
property.  Further, Access Capital may, at any time or times after the
occurrence of an Event of Default, sell and deliver all Collateral held by or
for Access Capital at public or private sale for cash, upon credit or otherwise,
at such prices and upon such terms as Access Capital, in Access Capital’s sole
discretion, deems advisable or Access Capital may otherwise recover upon the
Collateral in any commercially reasonable manner as Access Capital, in its sole
discretion, deems advisable.  The requirement of reasonable notice shall be met
if such notice is mailed postage prepaid to Company Agent at Company Agent’s
address as shown in Access Capital’s records, at least ten (10) days before the
time of the event of which notice is being given.  Access Capital may be the
purchaser at any sale, if it is public.  In connection with the exercise of the
foregoing remedies, Access Capital is granted permission to use all of
Companies’ trademarks, tradenames, tradestyles, patents, patent applications,
licenses, franchises and other proprietary rights.  The proceeds of sale shall
be applied first to all costs and expenses of sale, including attorneys’ fees,
and second to the payment (in whatever order Access Capital elects) of all
Obligations.  After the indefeasible payment and satisfaction in full in cash of
all of the Obligations, and after the payment by Access Capital of any other
amount required by any provision of law, including Section 608(a)(1) of the Code
(but only after Access Capital has received what Access Capital considers
reasonable proof of a subordinate party’s security interest), the surplus, if
any, shall be paid to Company Agent or its representatives or to whosoever may
be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct.  Companies shall remain liable to Access Capital for
any deficiency.  In addition, Companies shall pay Access Capital a liquidation
fee (“Liquidation Fee”) in the amount of ten percent (10%) of the face amount of
each Account outstanding at any time during a “liquidation period”.  For
purposes hereof, “liquidation period” means a period:  (i) beginning on the
occurrence of an Event; and (ii) ending on the date on which Access Capital has
actually received all Obligations due and owing it under this Agreement and the
Ancillary Agreements.  The Liquidation Fee shall be paid on the earlier to occur
of:  (i) the date on which Access Capital

21



--------------------------------------------------------------------------------


collects the applicable Account; and (ii) the 90th day from the invoice of such
Account by deduction from any amount otherwise due from Access Capital to
Companies directly, at the option of Access Capital.  Each Company and Access
Capital acknowledge that the actual damages that would be incurred by Access
Capital after the occurrence of an Event of Default would be difficult to
quantity and that Companies and Access Capital have agreed that the fees and
obligations set forth in this Section and in this Agreement would constitute
fair and appropriate liquidated damages in the event of any such termination.

               20.          Waivers.   To the full extent permitted by
applicable law, each Company waives  (a) presentment, demand and protest, and
notice of presentment, dishonor, intent to accelerate, acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all of this Agreement and the Ancillary Agreements or any
other notes, commercial paper, Accounts, Contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Access Capital on which any
Company may in any way be liable, and hereby ratifies and confirms whatever
Access Capital may do in this regard; (b) all rights to notice and a hearing
prior to Access Capital’s taking possession or control of, or to Access
Capital’s replevy, attachment or levy upon, any Collateral or any bond or
security that might be required by any court prior to allowing Access Capital to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.  Each Company acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby.

               21.          Expenses.   Each Company shall pay all of Access
Capital’s reasonable out-of-pocket costs and expenses, including reasonable fees
and disbursements of in-house or outside counsel and appraisers, in connection
with the preparation, execution and delivery of this Agreement and the Ancillary
Agreements, and in connection with the prosecution or defense of any action,
contest, dispute, suit or proceeding concerning any matter in any way arising
out of, related to or connected with this Agreement or any Ancillary Agreement. 
Each Company shall also pay all of Access Capital’s fees, charges, reasonable
out-of-pocket costs and expenses, including reasonable fees and disbursements of
counsel and appraisers, in connection with (a) the preparation, execution and
delivery of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (b) Access Capital’s obtaining performance of the Obligations under
this Agreement and any Ancillary Agreements, including, but not limited to, the
enforcement or defense of Access Capital’s security interests, assignments of
rights and Liens hereunder as valid perfected security interests, (c) any
attempt to inspect, verify, protect, collect, sell, liquidate or otherwise
dispose of any Collateral, (d) any appraisals or re-appraisals of any property
(real or personal) pledged to Access Capital by Companies as Collateral for, or
any other Person as security for, Companies’ Obligations hereunder and (e) any
consultations in connection with any of the foregoing.  Companies shall also pay
Access Capital’s customary bank charges for all bank services (including wire
transfers) performed or caused to be performed by Access Capital for Companies
at Companies’ request or in connection with Companies’ loan account with Access
Capital.  All such costs and expenses together with all filing, recording and
search fees, taxes and interest payable by any Company to Access Capital shall
be payable on demand and shall be secured by the Collateral.  If any tax (other
than relating to or measured by income of Access Capital) by any Governmental
Authority is or may be imposed on or as a result of any transac-

22



--------------------------------------------------------------------------------


tion between any Company and Access Capital which Access Capital is or may be
required to withhold or pay, Companies agree to indemnify and hold Access
Capital harmless in respect of such taxes, and Companies will repay to Access
Capital the amount of any such taxes which shall be charged to Companies’
account; and until Companies shall furnish Access Capital with indemnity
therefor (or supply Access Capital with evidence satisfactory to it that due
provision for the payment thereof has been made), Access Capital may hold
without interest any balance standing to Companies’ credit and Access Capital
shall retain its Liens in any and all Collateral.

               22.          Assignment By Access Capital.   Access Capital may
assign any or all of the Obligations together with any or all of the security
therefor and any transferee shall succeed to all of Access Capital’s rights with
respect thereto.  Upon such transfer, Access Capital shall be released from all
responsibility for the Collateral to the extent same is assigned to any
transferee.  Access Capital may from time to time sell or otherwise grant
participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between Access
Capital and such holder, be entitled to the same benefits as Access Capital with
respect to any security for the Obligations in which such holder is a
participant.  Each Company agrees that each such holder may exercise any and all
rights of banker’s lien, set-off and counterclaim with respect to its
participation in the Obligations as fully as though Companies were directly
indebted to such holder in the amount of such participation.

               23.          No Waiver; Cumulative Remedies.   Failure by Access
Capital to exercise any right, remedy or option under this Agreement, any
Ancillary Agreement or any supplement hereto or thereto or any other agreement
between any Company and Access Capital or delay by Access Capital in exercising
the same, will not operate as a waiver; no waiver by Access Capital will be
effective unless it is in writing and then only to the extent specifically
stated.  Access Capital’s rights and remedies under this Agreement and the
Ancillary Agreements will be cumulative and not exclusive of any other right or
remedy which Access Capital may have.

               24.          Application of Payments.   Each Company irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received by Access Capital from or on any Company’s behalf
and each Company hereby irrevocably agrees that Access Capital shall have the
continuing exclusive right to apply and reapply any and all payments received at
any time or times hereafter against the Obligations hereunder in such manner as
Access Capital may deem advisable notwithstanding any entry by Access Capital
upon any of Access Capital’s books and records.

               25.          Indemnity.   Each Company agrees to indemnify and
hold Access Capital and its affiliates, and their respective employees,
attorneys and agents (each, an “Indemnified Person”), harmless from and against
any and all suits, actions, proceedings, claims, damages, losses, liabilities
and expenses of any kind or nature whatsoever (including attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement or any of the Ancillary
Agreements or with respect to the execution, delivery, enforcement, performance
and administration of, or in any other way arising out of or relating to, this
Agreement, the Ancillary Agreements or any other documents or transactions
contemplated by or referred to herein or therein and any actions or failures to
act with respect to any of the foregoing, except to

23



--------------------------------------------------------------------------------


the extent that any such indemnified liability is finally determined by a court
of competent jurisdiction to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct.  All indemnified liabilities shall be
paid by Companies to Access Capital on demand, without application to the
Bankruptcy Court.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

               26.          Revival.   Each Company further agrees that to the
extent any Company makes a payment or payments to Access Capital, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

               27.          Notices.   Any notice or request hereunder may be
given to Company Agent or Access Capital at the respective addresses set forth
below or as may hereafter be specified in a notice designated as a change of
address under this Section.  Any notice or request hereunder shall be given by
registered or certified mail, return receipt requested, hand delivery, overnight
mail or telecopy (confirmed by mail).  Notices and requests shall be, in the
case of those by hand delivery, deemed to have been given when delivered to any
officer of the party to whom it is addressed, in the case of those by mail or
overnight mail, deemed to have been given when deposited in the mail or with the
overnight mail carrier, and, in the case of a telecopy, when confirmed.

24



--------------------------------------------------------------------------------


Notices shall be provided as follows:

If to Access Capital:

Access Capital, Inc.

 

405 Park Avenue

 

New York, New York 10022

 

Attention:  Client Services Department

 

Telephone:  (212) 644-9300

 

Telecopier:  (212) 644-5488

 

 

with a copy to:

Loeb & Loeb LLP

 

345 Park Avenue

 

New York, New York 10154

 

Attention: Scott J. Giordano, Esq.

 

Telephone:  (212) 407-4000

 

Telecopier:  (212) 407-4900

 

 

If to Company:

Interliant, Inc.

 

Two Manhattanville Road

 

Purchase, New York 10577-2118

 

Attention: Bruce Klein, Senior Vice President and General Counsel

 

Telephone: (914) 696-6202

 

Telecopier: (914) 640-4961

 

 

With a copy to:

Kronish Lieb Weiner & Hellman LLP

 

1114 Avenue of the Americas

 

New York, New York 10036

 

Attention:  Cathy R. Hershcopf, Esq.

 

Telephone: (212) 479-6138

 

Telecopier: (212) 479-6275

               28.          Governing Law, Jurisdiction and Waiver of Jury
Trial.

                              (a)           THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE.

                              (b)           EACH PARTY HERETO IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE UNTIED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT WITHOUT PREJUDICE TO ANY PARTY’S RIGHT TO ASSERT
THAT THE SUBJECT MATTER OF ANY SUCH DISPUTE IS NOT A CORE PROCEEDING, IN WHICH
CASE THE PARTIES HERETO ACKNOWLEDGE THAT THE JURISDICTION OF SUCH DISPUTE MAY BE
MAINTAINED IN ANY NEW YORK FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK; PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE ACCESS CAPITAL FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY

25



--------------------------------------------------------------------------------


OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF ACCESS CAPITAL.  EACH PARTY HERETO EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH IN SECTION
27 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

                              (c)           THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN ACCESS CAPITAL AND ANY COMPANY ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR THE
TRANSACTIONS RELATED THERETO.

               29.          Company Agency Provisions.

                              (a)           Each Company hereby irrevocably
designates Company Agent to be its attorney and agent and in such capacity to
borrow, sign and endorse notes, and execute and deliver all instruments,
documents, writings and further assurances now or hereafter required hereunder,
on behalf of such Company or Companies, and hereby authorizes Access Capital to
pay over or credit all loan proceeds hereunder in accordance with the request of
Company Agent.

                              (b)           The handling of this credit facility
as a co-borrowing facility with a company agent in the manner set forth in this
Agreement is solely as an accommodation to Companies and at their request. 
Access Capital shall not incur liability to Companies as a result thereof.  To
induce Access Capital to do so and in consideration thereof, each Company hereby
indemnifies Access Capital and holds Access Capital harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Access Capital by any Person arising from or incurred by
reason of the handling of the financing arrangements of Companies as provided
herein, reliance by Access Capital on any request or instruction from Company
Agent or any other action taken by Access Capital with respect to this paragraph
29.

26



--------------------------------------------------------------------------------


                              (c)           All Obligations shall be joint and
several, and each Company shall make payment upon the maturity of the
Obligations by acceleration or otherwise, and such obligation and liability on
the part of each Company shall in no way be affected by any extensions, renewals
and forbearance granted by Access Capital to any Company, failure of Access
Capital to give any Company notice of borrowing or any other notice, any failure
of Access Capital to pursue to preserve its rights against any Company, the
release by Access Capital of any Collateral now or thereafter acquired from any
Company, and such agreement by each Company to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Access
Capital to the other Companies or any Collateral for such Company’s Obligations
or the lack thereof.

                              (d)           Each Company expressly waives any
and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which such Company may now or hereafter have
against any other Company or other person or entity directly or contingently
liable for the Obligations, or against or with respect to any other Company’s
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until all Obligations have been paid in full in cash and this Agreement has been
irrevocably terminated.

                              (e)           Each Company represents and warrants
to Access Capital that (i) the Companies have one or more common shareholders,
directors or officers, (ii) the businesses and corporate activities of the other
Companies are closely related to, and substantially benefit, the business and
corporate activities of such Company, (iii) the financial and other operations
of the Companies are performed on a combined basis as if the Companies
constituted a consolidated corporate group, (iv) such Company will receive a
substantial economic benefit from entering into this Agreement and will receive
a substantial economic benefit from the application of each Revolving Credit
Advance hereunder, in each case, whether or not such amount is used directly by
such Company and (v) all requests for Revolving Credit Advance hereunder by the
Company Agent are for the exclusive and indivisible benefit of each Company as
though, for purposes of this Agreement, the Companies constituted a single
entity.

               30.          Limitation of Liability.   Each Company acknowledges
and understands that in order to assure repayment of the Obligations hereunder
Access Capital may be required to exercise any and all of Access Capital’s
rights and remedies hereunder and agrees that neither Access Capital nor any of
Access Capital’s agents shall be liable for acts taken or omissions made in
connection herewith or therewith except for actual bad faith or gross
negligence.

               31.          Entire Understanding.   This Agreement and the
Ancillary Agreements contain the entire understanding between Companies and
Access Capital and any promises, representations, warranties or guarantees not
herein contained shall have no force and effect unless in writing, signed by
Companies’ and Access Capital’s respective officers.  Neither this Agreement,
the Ancillary Agreements, nor any portion or provisions thereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged.

27



--------------------------------------------------------------------------------


               32.          Severability.   Wherever possible each provision of
this Agreement or the Ancillary Agreements shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement or the Ancillary Agreements shall be prohibited by or invalid under
applicable law such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions thereof.

               33.          Captions.   All captions are and shall be without
substantive meaning or content of any kind whatsoever.

               34.          Counterparts; Telecopier Signatures.   This
Agreement may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same agreement.  Any signature delivered by a party via telecopier
transmission shall be deemed to be any original signature hereto.

               35.          Construction.   The parties acknowledge that each
party and its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.

               36.          Publicity.   Companies hereby authorize Access
Capital to make appropriate announcements of the financial arrangement entered
into by and among Companies and Access Capital, including, without limitation,
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Access Capital shall in its sole and absolute
discretion deem appropriate.

               37.          Conditions Precedent.   The agreement of Access
Capital to make the initial Revolving Credit Advances is subject to satisfaction
of each of the following conditions precedent:  (a) the Interim Order shall have
been entered by the Bankruptcy Court and shall be in form and substance
satisfactory to Access Capital, shall be in full force and effect and shall not
have been reversed, vacated, stayed, modified or amended without the express
written consent of Access Capital, (b) each Company shall have executed and
delivered to Access Capital and shall have caused all third parties to have
executed and delivered to Access Capital all Ancillary Agreements necessary to
consummate the transactions contemplated hereby and (c) no Event of Default
shall have occurred and be continuing.

[Signature Page to Follow]

28



--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, this Agreement has been duly executed as of
the day and year first above written.

 

INTERLIANT, INC., Debtor-In-Possession

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Francis J. Alfano

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

INTERLIANT ACQUISITION CORP., Debtor-In-Possession

 

INTERLIANT ASSOCIATION SOLUTIONS, INC., Debtor-In-Possession

 

INTERLIANT CONSULTING AND PROFESSIONAL SERVICES, INC., Debtor-In-Possession

 

INTERLIANT INTERNATIONAL, INC., Debtor-In-Possession

 

INTERLIANT TEXAS, INC., Debtor-In-Possession

 

THE JACOBSON CONSULTING GROUP, INC., Debtor-In-Possession

 

rSP INSURANCE AGENCY, INC., Debtor-In-Possession

 

SL SUCESSSOR CORP., Debtor-In-Possession

 

SOFT LINK HOLDING CORP., Debtor-In-Possession

 

TP SUCCESSOR CORP., Debtor-In-Possession

 

INTERLIANT SERVICES, INC., Debtor-In-Possession

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Bruce S. Klein

 

 

Title:

Vice President of each of the foregoing entities

 

 

 

 

 

 

 

 

 

 

 

 

ACCESS CAPITAL, INC.

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Miles M. Stuchin

 

 

Title:

President

 

29



--------------------------------------------------------------------------------


Annex A - Definitions

                              “Access Capital Lockbox” shall have the meaning
given to such term in Section 8(b).

                              “Account Debtor” means any Person who is or may be
obligated with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a Payment Intangible).

                              “Accountants” has the meaning given to such term
in Section 11(a).

                              “Accounts” means all “accounts”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including: 
(a) all accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments) (including any such obligations that may be characterized as an
account or contract right under the UCC); (b) all of such Person’s rights in, to
and under all purchase orders or receipts for goods or services; (c) all of such
Person’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods); (d) all rights
to payment due to such Person for Goods or other property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Person or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Person); and (e) all collateral security of any kind given by any Account Debtor
or any other Person with respect to any of the foregoing.

                              “Accounts Availability” means the amount of
Revolving Credit Advances against Eligible Accounts Access Capital may from time
to time make available to Companies in accordance with the terms of this
Agreement up to seventy-five percent (75%) of the net face amount of Companies’
Eligible Accounts; provided, however, that in the event Companies’ Dilution Rate
with respect to Companies’ Accounts exceeds 5%, the percentage set forth above
shall be reduced by 1% for each 1% increase over 5% in the Dilution Rate.

                              “Affiliate” of any Person means (a) any Person
(other than a Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with such Person, or (b) any Person
who is a director or officer (i) of such Person, (ii) of any Subsidiary of such
Person or (iii) of any Person described in clause (a) above.  For purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote five percent (5%) or more of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

                              “Ancillary Agreements” means, each Subordination
Agreement, the Intercreditor Agreement and all other agreements, instruments,
documents, mortgages, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, trust agreements and

30



--------------------------------------------------------------------------------


guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of any Company or any other Person or delivered to Access Capital,
relating to this Agreement or to the transactions contemplated by this Agreement
or otherwise relating to the relationship between Companies and Access Capital.

                              “Applicable Percentage” means five percent (5%).

                              “Bankruptcy Code” means the Bankruptcy Code, 11
U.S.C., Section 101 et. seq. and any amendments thereto.

                              “Bankruptcy Court” has the meaning given to the
term in the Background section hereof.

                              “Bankruptcy Filing” has the meaning given to the
term in the Background section hereof.

                              “Books and Records” means all books, records,
board minutes, contracts, licenses, insurance policies, environmental audits,
business plans, files, computer files, computer discs and other data and
software storage and media devices, accounting books and records, financial
statements (actual and pro forma), filings with Governmental Authorities and any
and all records and instruments relating to the Collateral or otherwise
necessary or helpful in the collection thereof or the realization thereupon.

                              “Business Day” means a day on which Access Capital
is open for business and that is not a Saturday, a Sunday or other day on which
banks are required or permitted to be closed in the State of New York.

                              “Capital Availability Amount” means $5,000,000.

                              “Change of Control” shall mean (i) any
consolidation or merger of any Company with or into another entity (other than
another Company), or (ii) a sale, transfer or other disposition of a division,
Subsidiary and/or business unit of any Company to any Person to the extent the
Sale Proceeds received by the Companies in connection with all such sales,
transfers or other dispositions together with the aggregate amount of cash
proceeds received by Interliant in connection with the DellHost Sale equals or
exceeds $1,000,000 in the aggregate.

                              “Chattel Paper” means all “chattel paper,” as such
term is defined in the UCC, including electronic chattel paper, now owned or
hereafter acquired by any Person.

                              “Closing Date” means the date on which any Company
shall first receive proceeds of the initial Loans.

                              “Collateral” means all of each Company’s property
and assets, whether real or personal, tangible or intangible, and whether now
owned or hereafter acquired, or in which it now has or at any time in the future
may acquire any right, title or interest including all of the following property
in which it now has or at any time in the future may acquire any right, title or
interest:

31



--------------------------------------------------------------------------------


                              (a)           all Inventory;

                              (b)           all Equipment;

                              (c)           all Fixtures;

                              (d)           all General Intangibles;

                              (e)           all Accounts;

                              (f)           all Deposit Accounts, other bank
accounts and all funds on deposit therein;

                              (g)           all Investment Property;

                              (h)           all Stock;

                              (i)            all Chattel Paper;

                              (j)            all Letter-of-Credit Rights;

                              (k)           all Instruments;

                              (l)            all commercial tort claims set
forth on Exhibit 1(A);

                              (m)          all Books and Records;

                              (n)           all Supporting Obligations including
letters of credit and guarantees issued in support of Accounts, Chattel Paper,
General Intangibles and Investment Property;

                              (o)           (i) all money, cash and cash
equivalents and (ii) all cash held as cash collateral to the extent not
otherwise constituting Collateral, all other cash or property at any time on
deposit with or held by Access Capital for the account of any Company (whether
for safekeeping, custody, pledge, transmission or otherwise); and

                              (p)           all products and Proceeds of all or
any of the foregoing, tort claims and all claims and other rights to payment
including insurance claims against third parties for loss of, damage to, or
destruction of, and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.

                              “Company Agent” means Interliant.

                              “Contract Rate” means an interest rate per annum
equal to the Prime Rate plus one percent (1%).

                              “Default” means any act or event which, with the
giving of notice or passage of time or both, would constitute an Event of
Default.

                              “Default Rate” has the meaning given to such term
in Section 5(a)(iii).

32



--------------------------------------------------------------------------------


                              “DellHost” means the DellHost business unit of
Interliant.

                              “DellHost Sale” has the meaning given to such term
in Section 12(r).

                              “Deposit Accounts” means all “deposit accounts” as
such term is defined in the UCC, now or hereafter held in the name of any
Person.

                              “Dilution Rate” means any reduction in the value
of an Account of any Company at any time, including, without limitation, a
reduction caused by:  return of goods, discounts, allowances, rebills, credits
and/or any other non-cash offsets asserted or assertable by an Account Debtor of
such Company.

                              “Documents” means all “documents”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person, wherever
located, including all bills of lading, dock warrants, dock receipts, warehouse
receipts, and other documents of title, whether negotiable or non-negotiable.

                              “EBITDA” means net income of the Companies on a
consolidated basis before interest and taxes and exclusive of depreciation,
amortization, extraordinary gains and losses, impairment losses and all other
non-cash charges

                              “Eligible Accounts” means and includes each
Account which conforms to the following criteria:  (a) shipment of the
merchandise or the rendition of services has been completed; (b) no return,
rejection or repossession of the merchandise has occurred; (c) merchandise or
services shall not have been rejected or disputed by the Account Debtor and
there shall not have been asserted any offset, defense or counterclaim; (d)
continues to be in full conformity with the representations and warranties made
by Companies to Access Capital with respect thereto; (e) Access Capital is, and
continues to be, reasonably satisfied with the credit standing of the Account
Debtor in relation to the amount of credit extended; (f) there are no facts
existing or threatened which are likely to result in any adverse change in an
Account Debtor’s financial condition; (g) is documented by an invoice in a form
approved by Access Capital and shall not be unpaid more than ninety (90) days
from invoice date; (h) not more than twenty-five percent (25%) of the unpaid
amount of invoices due from such Account Debtor remains unpaid more than ninety
(90) days from invoice date; (i) is not evidenced by chattel paper or an
instrument of any kind with respect to or in payment of the Account unless such
instrument is duly endorsed to and in possession of Access Capital or represents
a check in payment of a Account; (j) the Account Debtor is located in the United
States; (k) Access Capital has a first priority perfected Lien in such Account
and such Account is not subject to any Lien other than Permitted Liens; (l) does
not arise out of transactions with any employee, officer, agent, director,
stockholder or Affiliate of any Company; (m) is payable to a Company; (n) does
not arise out of a bill and hold sale prior to shipment and does not arise out
of a sale to any Person to which any Company is indebted; (o) is net of any
returns, discounts, claims, credits and allowances; (p) if the Account arises
out of contracts between a Company and the United States, any state, or any
department, agency or instrumentality of any of them, such Company has so
notified Access Capital, in writing, prior to the creation of such Account, and
there has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness

33



--------------------------------------------------------------------------------


incurred by the Account Debtor therein named, for a fixed sum as set forth in
the invoice relating thereto with respect to an unconditional sale and delivery
upon the stated terms of goods sold by a Company, or work, labor and/or services
rendered by a Company; (r) does not arise out of progress billings prior to
completion of the order; (s) such Company’s right to payment is absolute and not
contingent upon the fulfillment of any condition whatsoever; (t) such Company is
able to bring suit and enforce its remedies against the Account Debtor through
judicial process; (u) does not represent interest payments, late or finance
charges or service charges owing to a Company; and (v) is otherwise satisfactory
to Access Capital as determined by Access Capital in the exercise of its
reasonable discretion.

                              “Equipment” means all “equipment” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, wherever
located, including any and all machinery, apparatus, equipment, fittings,
furniture, fixtures, motor vehicles and other tangible personal property (other
than Inventory) of every kind and description that may be now or hereafter used
in such Person’s operations or that are owned by such Person or in which such
Person may have an interest, and all parts, accessories and accessions thereto
and substitutions and replacements therefor.

                              “ERISA” shall have the meaning given to such term
in Section 12(g).

                              “Event” means the occurrence of any one or more of
the following events:  (i) the present Chapter 11 case relating to any Company
is either dismissed or converted to a Chapter 7 case; (ii) a trustee or examiner
is appointed in the Chapter 11 case relating to any Company; (iii) any plan of
reorganization of any Company is confirmed that does not provide for the payment
of the Obligations in full in cash; (iv) the reversal, vacatur, stay, amendment,
supplementation or other modification of the Interim Order or the Final Order,
as the case may be, in a manner which shall, in the reasonable opinion of Access
Capital, adversely affect the rights of Access Capital under such Order or shall
adversely affect the priority of any or all of Access Capital’s security
interests, liens or claims; (v) the non-compliance or default by any Company
with the terms of the Interim Order or the Final Order, as the case may be; (vi)
the commencement of any action to contest the validity, perfection or
enforceability of any Liens of Access Capital; or (vii) entry of an order
modifying or vacating the stay of 11 U.S.C. §362(a) in favor of any party (other
than Access Capital) with respect to any portion of the Collateral subject to
Access Capital’s security interest other than with respect to Permitted Liens.

                              “Event of Default” means the occurrence of any of
the events set forth in Section 18.

                              “Final Order” means the final order of the
Bankruptcy Court authorizing the Companies to enter into this Agreement with and
obtain post-petition financing from Access Capital and for other related relief,
which such Order shall be satisfactory to Access Capital and substantially in
the form of Exhibit C hereto, as the same may be amended, modified or
supplemented from time to time with the express written consent or joinder of
Access Capital.

                              “Financing Orders” means, collectively, the
Interim Order and the Final Order.

34



--------------------------------------------------------------------------------


                              “Fixtures” means all “fixtures” as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

                              “Formula Amount” shall have the meaning given to
such term in Section 2(a)(i).

                              “GAAP” means generally accepted accounting
principles, practices and procedures in effect from time to time in the United
States of America.

                              “General Intangibles” means all “general
intangibles” as such term is defined in the UCC, now owned or hereafter acquired
by any person including all right, title and interest that such Person may now
or hereafter have in or under any contract, all Payment Intangibles, customer
lists, Licenses, Intellectual Property, interests in partnerships, joint
ventures and other business associations, permits, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, Software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials,
Books and Records, Goodwill (including the Goodwill associated with any
Intellectual Property), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss, and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key-person, and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit
accounts, rights to receive tax refunds and other payments, rights to received
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, and rights of
indemnification.

                              “Goods” means all “goods”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located,
including embedded software to the extent included in “goods” as defined in the
UCC, manufactured homes, standing timber that is cut and removed for sale and
unborn young of animals.

                              “Goodwill” means all goodwill, trade secrets,
proprietary or confidential information, technical information, procedures,
formulae, quality control standards, designs, operating and training manuals,
customer lists, and distribution agreements now owned or hereafter acquired by
any Person.

                              “Governmental Authority” means any nation or
government, any state or other political subdivision thereof, and any agency,
department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

                              “Indemnified Person” shall have the meaning given
to such term in Section 25.

                              “Initial Term” means the Closing Date through the
close of business on the first anniversary of the Closing Date, subject to
acceleration upon the occurrence of an Event of Default hereunder or other
termination hereunder.

                              “Instruments” means all “instruments”, as such
term is defined in the UCC, now owned or hereafter acquired by any Person,
wherever located, including all certificated securities

35



--------------------------------------------------------------------------------


and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

                              “Intellectual Property” means any and all
Licenses, patents, patent registrations, copyrights, copyright registrations,
trademarks, trademark registrations, trade secrets and customer lists.

                              “Intercreditor Agreement” means collectively, any
and all intercreditor agreements accepted by Access Capital from time to time
with respect to Collateral of Company.

                              “Interim Order” means the interim order of the
Bankruptcy Court authorizing Companies to enter into this Agreement with and
obtain post-petition financing from Access Capital and for other related relief,
which such Order shall be satisfactory to Access Capital and substantially in
the form of Exhibit B hereto, as the same may be amended, modified or
supplemented from time to time with the express written consent or joinder of
Access Capital.

                              “Inventory” means all “inventory”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person, wherever
located, including all inventory, merchandise, goods and other personal property
that are held by or on behalf of such Person for sale or lease or are furnished
or are to be furnished under a contract of service or that  constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Person’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

                              “Investment Property” means all “investment
property”, as such term is defined in the UCC, now owned or hereafter acquired
by any Person, wherever located.

                              “Letter-of-Credit Rights” means “letter-of-credit
rights” as such term is defined in the UCC, now owned or hereafter acquired by
any Person, including rights to payment or performance under a letter of credit,
whether or not such Person, as beneficiary, has demanded or is entitled to
demand payment or performance.

                              “License” means any rights under any written
agreement now or hereafter acquired by any Person to use any trademark,
trademark registration, copyright, copyright registration or invention for which
a patent is in existence or other license of rights or interests now held or
hereafter acquired by any Person.

                              “Lien” means any mortgage, security deed, deed of
trust, pledge, hypothecation, assignment, security interest, lien (whether
statutory or otherwise), charge, claim or encumbrance, or preference, priority
or other security agreement or preferential arrangement held or asserted in
respect of any asset of any kind or nature whatsoever including any conditional
sale or other title retention agreement, any lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the UCC or comparable law of any
jurisdiction.

36



--------------------------------------------------------------------------------


                              “Loans” means the Revolving Credit Advances and
all extensions of credit hereunder or under any Ancillary Agreement.

                              “Lockbox Account” shall have the meaning given to
such term in Section 8(a).

                              “Material Adverse Effect” means a material adverse
effect on (a) the condition, operations, assets, business or prospects of
Interliant, individually, or the Companies taken as a whole, other than the
Bankruptcy Filing, (b) any Company’s ability to pay or perform the Obligations
in accordance with the terms hereof or any Ancillary Agreement, (c) the value of
the Collateral, the Liens on the Collateral or the priority of any such Lien or
(d) the practical realization of the benefits of Access Capital’s rights and
remedies under this Agreement, the Ancillary Agreements, the Interim Order and
the Final Order.

                              “Maximum Legal Rate” shall have the meaning given
to such term in Section 5(a)(iv).

                              “Net Income” means, for any period, the net income
(or loss) of the Companies on a consolidated basis (excluding, for such period,
(i) extraordinary gains and losses; (ii) expenses relating to this Agreement;
(iii) any non-cash charges incurred related to the sale, disposition or
wind-down of a business, division or operation; (iv) any currency translation
gains or losses; (v) any non-cash compensation charges; (vi) non-cash charges
incurred related to pre-petition indebtedness; (vii) any non-cash asset
impairment charges, and; (viii) any non-cash restructuring charges).

                              “Obligations” means all Loans, all advances,
debts, liabilities, obligations, covenants and duties owing by each Company to
Access Capital (or any corporation that directly or indirectly controls or is
controlled by or is under common control with Access Capital) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company to others which Access
Capital may have obtained by assignment or otherwise and further including all
interest (including interest accruing at the then applicable rate provided in
this Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), charges or any other payments any Company is
required to make by law or otherwise arising under or as a result of this
Agreement and the Ancillary Agreements, together with all reasonable expenses
and reasonable attorneys’ fees chargeable to Companies’ account or incurred by
Access Capital in connection with Companies’ account whether provided for herein
or in any Ancillary Agreement.

                              “Payment Intangibles” means all “payment
intangibles” as such term is defined in the UCC, now owned or hereafter acquired
by any Person, including, a General Intangible under which the Account Debtor’s
principal obligation is a monetary obligation.

37



--------------------------------------------------------------------------------


                              “Permitted Liens” means (a) Liens of carriers,
warehousemen, artisans, bailees, mechanics and materialmen incurred in the
ordinary course of business securing sums not overdue; (b) Liens incurred in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits,
relating to employees, securing sums (i) not overdue or (ii) being diligently
contested in good faith provided that adequate reserves with respect thereto are
maintained on the books of the applicable Company in conformity with GAAP; (c)
Liens in favor of Access Capital; (d) Liens for taxes (i) not yet due or (ii)
being diligently contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
applicable Company in conformity with GAAP provided, that, the Lien shall have
no effect on the priority of Liens in favor of Access Capital or the value of
the assets in which Access Capital has a Lien; (e) Purchase Money Liens securing
Purchase Money Indebtedness to the extent permitted in this Agreement; (f) Liens
in respect of Equipment leased by any Company (whether or not such lease is
capitalized); (g) the Professional Fee Carveout (as defined in the Interim
Order); and (h) Liens specified on Exhibit 1(B) hereto.

                              “Person” means any individual, sole
proprietorship, partnership, limited liability partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof), and shall
include such Person’s successors and assigns.

                              “Prime Rate” means the “base rate” or “prime rate”
announced by Citibank, N.A. from time to time.  The Prime Rate shall be
increased or decreased as the case may be for each increase or decrease in the
Prime Rate in an amount equal to such increase or decrease in the Prime Rate;
each change to be effective as of the day of the change in such rate.

                              “Proceeds” means “proceeds”, as such term is
defined in the UCC and, in any event, shall include:  (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to any Company or any
other Person from time to time with respect to any Collateral; (b) any and all
payments (in any form whatsoever) made or due and payable to any Company from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of any Collateral by any governmental body, governmental
authority, bureau or agency (or any person acting under color of governmental
authority); (c) any claim of any Company against third parties (i) for past,
present or future infringement of any Intellectual Property or (ii) for past,
present or future infringement or dilution of any trademark or trademark license
or for injury to the goodwill associated with any trademark, trademark
registration or trademark licensed under any trademark License; (d) any
recoveries by any Company against third parties with respect to any litigation
or dispute concerning any Collateral, including claims arising out of the loss
or nonconformity of, interference with the use of, defects in, or infringement
of rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts , rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

38



--------------------------------------------------------------------------------


                              “Projections”  means either (i) in the event
Interliant sells DellHost not later than September 15, 2002, the projections
attached hereto as Exhibit D-1, or (ii) in the event Interliant fails to sell
DellHost prior to September 15, 2002, the projections attached hereto as Exhibit
D-2.

                              “Purchase Money Indebtedness” means (a) any
indebtedness incurred for the payment of all or any part of the purchase price
of any fixed asset, (b) any indebtedness incurred for the sole purpose of
financing or refinancing all or any part of the purchase price of any fixed
asset, and (c) any renewals, extensions or refinancings thereof (but not any
increases in the principal amounts thereof outstanding at that time).

                              “Purchase Money Lien” means any Lien upon any
fixed assets that secures the Purchase Money Indebtedness related thereto but
only if such Lien shall at all times be confined solely to the asset the
purchase price of which was financed or refinanced through the incurrence of the
Purchase Money Indebtedness secured by such Lien and only if such Lien secures
only such Purchase Money Indebtedness.

                              “Receivables Purchase” has the meaning set forth
in Section 2(b).

                              “Renewal Term” has the meaning set forth in
Section 16.

                              “Revolving Credit Advances” shall have the meaning
given to such term in Section 2(a)(i).

                              “Sale Proceeds” means the aggregate amount of all
cash proceeds received by the Companies in connection with the sale, transfer or
other disposition of any Company’s assets to any Person.

                              “Senior Management” means (a) Francis J. Alfano,
President and Chief Executive Officer and (b) Stephen V. Ball, Vice President,
Finance.

                              “Software” means all “software” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including all
computer programs and all supporting information provided in connection with a
transaction related to any program.

                              “Specified Event” has the meaning given to such
term in Section 12(r).

                              “Specified Event Date” has the meaning given to
such term in Section 12(r).

                              “Stock” means all certificated and uncertificated
shares, options, warrants, membership interests, general or limited partnership
interests, participation or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent entity
whether voting or nonvoting, including common stock, preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934).

39



--------------------------------------------------------------------------------


                              “Subordinated Creditor” means any Person who
enters into a Subordination Agreement with Access Capital with respect to
amounts owed by any Company to such Subordinated Creditor.

                              “Subordinated Debt” means any note, document,
instrument or agreement now or any time hereafter executed and/or delivered by
any Company with or in favor of any Subordinated Creditor which evidences the
principal, interest and other amounts owed by such Company to such Subordinated
Creditor.

                              “Subordination Agreement” means, collectively, all
subordination agreements in favor of and accepted by Access Capital from time to
time with respect to indebtedness of Companies. 

                              “Subsidiary” of any Person means a corporation or
other entity whose shares of stock or other ownership interests having ordinary
voting power (other than stock or other ownership interests having such power
only by reason of the happening of a contingency) to elect a majority of the
directors of such corporation, or other Persons performing similar functions for
such entity, are owned, directly or indirectly, by such Person.

                              “Success Fee” has the meaning given to such term
in Section 12(r).

                              “Super-Priority Claim” means a claim against any
Company in connection with the Bankruptcy Filing which is an administrative
expense claim having priority over any or all administrative expenses of the
kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.

                              “Supporting Obligations” means all “supporting
obligations” as such term is defined in the UCC, including letters of credit and
guaranties issued in support of Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, or Investment Property.

                              “Term” means, as applicable, the Initial Term and
any Renewal Term.

                              “UCC” means the Uniform Commercial Code as the
same may, from time be in effect in the State of New York; provided, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, Access
Capital’s Lien on any Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions of this Agreement relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions; provided further, that to the extent that UCC is used to define any
term herein or in any Ancillary Agreement and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

40



--------------------------------------------------------------------------------


EXHIBITS

Exhibit 1(A) - Commercial Tort Claims

Exhibit 1(B) - Permitted Liens

Exhibit 7(c) - Actions for Perfection

Exhibit 7(p) - Bank Accounts

Exhibit 11(b) – Form of Cash Flow Statement

Exhibit 12(d) - Corporate Information and Locations of Collateral

Exhibit 12(k) - Licenses, Patents, Trademarks and Copyrights

Exhibit 12(n)(i) - Permitted Indebtedness

Exhibit 12(n)(ii) - Existing Subsidiaries

Exhibit A - Other Companies

Exhibit B - Interim Order

Exhibit C - Final Order

Exhibit D-1 – Projections

Exhibit D-2 – Projections